[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT                    FILED
                         ________________________         U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                                                June 22, 2006
                               No. 05-14261                  THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                     D. C. Docket No. 95-00439-CR-KMM

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

GREGORY DENNIS DAVIS,

                                                           Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                                (June 22, 2006)

Before TJOFLAT, ANDERSON and BIRCH, Circuit Judges.

PER CURIAM:

     On November 30, 1995, the district court sentenced appellant – on a plea of
guilty to possession of cocaine with intent to distribute – to a prison term of 80

months, to be followed a five-year term of supervised release. Appellant began his

supervised release on November 15, 2001. On August 10, 2004, the district court’s

probation office petitioned the court to issue a summons for appellant because he

had violated the conditions of supervised release; among other things, he had

possessed and used marijuana and committed child abuse and domestic battery.

      On July 21 and 22, 2004, the court held a revocation hearing. Appellant

admitted the marijuana allegation, but contested the allegations of child abuse and

domestic battery. After hearing evidence regarding those allegations, the court

upheld them, revoked appellant’s supervised release, and sentenced him to a prison

term of 46 months. He now appeals his sentence, contending that it is

unreasonable.

      That the district court revoked appellant’s supervised release on the grounds

presented for revocation does not concern us because the evidence fully supported

the court’s action. What troubles us is that the court, in sentencing appellant at the

top of the Guidelines sentence range, neither articulated a reason for its imposition

of the prison term nor indicated that it had considered the sentencing objectives set

out in 18 U.S.C. § 3553(a). Under these circumstances, we are unable to assess the

reasonableness of appellant’s sentence.



                                           2
      We therefore remand the case with the instruction that the court consult the §

3553(a) objectives and articulate the reason(s) for the sentence it imposed.

      VACATED and REMANDED, with instructions.




                                          3